Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mastro, J.), rendered August 11, 1995, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not improvidently exercise its discretion in denying his application to permit testimony of an expert in the field of eyewitness identification (see, People v Mooney, 76 NY2d 827; People v Kelley, 220 AD2d 456, 457; People v Wright, 161 AD2d 743; People v Gibbs, 157 AD2d 799; People v Foulks, 143 AD2d 1038, 1039). Furthermore, the deficiencies alleged by the defen*460dant with respect to the accuracy of the identification made by the complainant were conveyed to the jury through cross-examination, counsel’s summation, and the court’s charge (see, People v Wright, supra, at 744; People v Gibbs, supra; People v Foulks, supra).
Moreover, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Sullivan, Pizzuto and Santucci, JJ., concur.